EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 29: A method of treating insomnia in a patient in need thereof, the method comprising:
administering between about 0.5 mg and about 7 mg doxepin to the patient at least 3 hours after consuming a meal to provide faster onset of action, wherein administration of doxepin to a group of patients after a meal compared to administration of doxepin to a group of fasted patients provides:
an increase in area under the curve (AUC) of doxepin;
an increase in maximum plasma concentration (Cmax) of doxepin; or
a delay in median time to reach maximum plasma concentration (Tmax) of doxepin.

Claim 29 (second claim 29) is to be renumbered to claim 30. 
Claim 30 is to be renumbered to claim 31. 
Claim 31 is to be renumbered to claim 32.
Claim 32 is to be renumbered to claim 33. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached on 0700-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A PURDY/Primary Examiner, Art Unit 1611